957 So. 2d 723 (2007)
Simon Randy PEARSALL, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-1044.
District Court of Appeal of Florida, Third District.
June 13, 2007.
Bennett H. Brummer, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Paulette R. Taylor, Assistant Attorney General, for appellee.
Before COPE, C.J., and RAMIREZ, and SUAREZ, JJ.
PER CURIAM.
Affirmed. Assuming, without deciding, that the prosecutor's cross-examination question was fairly susceptible of being interpreted as a comment on the appellant's silence at the time of arrest, see State v. Hoggins, 718 So. 2d 761, 768 (Fla. 1998), we conclude that the error was harmless beyond a reasonable doubt. As to his argument that the trial court erred in its sentence of him, we agree that the issue has not been properly preserved.